GANEY, Circuit Judge
(dissenting).
I dissent.
In the course of the trial of the instant case to determine solely whether the appellants should suffer life imprisonment or the death penalty, it is important to remember that the State called as a witness Dr. Samuel R. Kesselman, a licensed, practicing physician of the State of New Jersey, whose specialty is neuropsychiatry, as a rebuttal witness to contradict the testimony of Dr. Smith and Dr. Latimer, two of the defense psychiatrists who had testified concerning the defendants’ mental and emotional behavior.
This is shown by the record for after objection was made by defense counsel to Dr. Kesselman’s testimony on the ground that it was not proper rebuttal, there ensued the following colloquy:
“Mr. Lordi: Of course it is rebuttal. They put two psychiatrists on the witness stand.”
It is plain, therefore, that Dr. Kesselman was called merely to rebut, as indicated, the testimony of the two psychiatrists the defense had called.
Dr. Kesselman, in giving his training and educational background, qualified eminently as an extremely competent neuropsychiatrist, having a long list of qualifications which covered some two to three pages of the record. He interviewed both appellants, Martin and Michael Reynolds, alone, in private sessions, unaided by counsel, for one and one-quarter hours, and drew from both appellants the story of the shooting and stabbing which resulted in the death of the proprietor of the shop, Garcia, which testimony covered some three pages of the record. While Dr. Kesselman’s testimony covered most of the statements which the defendants had given to the police and on the witness stand, it was nevertheless supplemented in various aspects therein, as, for example, his statement, “He admits to deliberate intent to hold up the store described by his brother.”, and then reciting all the lurid details of the occurrence, including testimony that the proprietor was told not to move; that it was a stick-up; the grabbing of the knife by the proprietor and his stabbing Michael; and Martin’s pulling the trigger and shooting him, as well as every detail that happened prior to the appellants’ entry into the store and their escape thereafter. Dr. Kesselman was not called in the capacity of a detective, nor was he called as an investigator in the case. He, as indicated above, called to rebut the testimony of appellants’ two psychiatrists, is a very highly regarded neuropsychiatrist and was competent to *138testify in rebuttal to what two psychiatrists called on the part of the defense had given in testimony in chief. As indicated in the majority opinion, he was competent to testify, as he did, in quite some detail, to contradict the references to the appellants’ juvenile delinquency and anti-social behavior, as to which no «objection could be taken, as this was his proper role.
Much is made in the majority opinion of the value of the rebuttal testimony of Dr. Kesselman in that it contradicted the written statements of Michael and Martin to the police and the testimony of both of them on the witness stand with relation to the shots fired during the occurrence •of the killing. However, the record discloses that Michael, in his written statement to the police, said that Martin fired two shots at Garcia and Martin, according to Dr. Kesselman’s testimony, also testified that he fired two shots. Michael, according to Dr. Kesselman, told him that he had only heard one shot fired, although he did say that he was at the cash register and saw Martin point his gun at the proprietor, Garcia, and immediately ran out of the store and while he was on the street he heard a shot fired. This was no doubt the second shot fired and the fact that he did not relate the firing of the first shot in his story to Dr. Kesselman had very little value by way of contradiction. It is to be remembered that Dr. Kesselman’s inquiry was not the searching examination of a suspect in trying to build up a ease for the State, as here there was no question of the guilt of both defendants as they had pleaded guilty to the killing. This is further emphasized by Dr. Griefinger’s brief testimony of the shooting, relating that Martin told him he shot a man without mentioning the number of shots fired nor any details by way of entrance or exit of the defendants. The only question was whether the defendants should suffer the death penalty or life imprisonment.
Again, much has been made in the majority opinion of the failure of either of the appellants to relate the fact that Martin had withdrawal symptoms at the time of the shooting which Michael had testified to, with respect to Martin, on the witness stand. However, near the close of his testimony, Dr. Kesselman stated, “My conclusion would be that even though, the fact that he [an addict] is suffering from withdrawal symptoms would indicate that he is not under the influence of drugs.” Accordingly, it would seem that while much is made of appellants’ omission to recite their withdrawal symptoms in relating their story to Dr. Kesselman, it was of little or no value in view of Dr. Kesselman’s statement with respect thereto, as being under the influence of drugs.
These contradictions, if any, in the testimony of Dr. Kesselman, by way of rebuttal testimony, were, as I have indicated, minimal at most, for here was an eminent psychiatrist going beyond his field and giving testimony as to the facts of the killing which bore no relation whatever to the purpose for which he was called. Its only purpose could be through repetition and addition, to jar and inflame the minds of the jurors against appellants as its reiteration was cumulatively prejudicial in augmenting the design of the prosecution in demanding the death penalty and, coming as it did from one of high standing in his profession, effected a most serious impact on the minds of the jurors.
It was encumbent, in my judgment, on the trial judge to confine Dr. Kesselman’s testimony to the purpose for which he was called and especially so' here in so sensitive an area where individuals’ lives hung in the balance.
Accordingly, I would reverse the judgment of the lower court and allow the writ to issue unless within thirty days a new trial is granted as to the appellants’ degree of guilt.